Title: To Benjamin Franklin from John Adams, 14 May 1779
From: Adams, John
To: Franklin, Benjamin


Sir
L’orient May 14 1779
The Day before Yesterday, We arrived here, in two Days from Nantes, all well:
There is a Frigate now turning into this Port, which is said to be Le Sensible, & if this is true, I hope, it will not be a long Time before We get to sea.
The Chevalier de La Luzerne I hope is sensible of the Value of every Moment in the last half of the Month of May towards a Voyage to America.— If We wait untill the Middle of June, We May very well chance to have a Passage of Eleven or Twelve Weeks.
In my last Letter I mentioned my Hope that the Chevalier would go to the Northward. It is true that I am much interested in this, but I hope my own share in this Buisiness, did not entirely suggest that Wish.— The greatest Concourse of British Men of War is undoubtedly at present between the West India Islands and those Parts of America which lie between Rhode Island and Georgia. Captain Jones in a Vessell from Baltimore, whom I saw at his arrival in at st Nazare which was last sunday night in a Passage of Thirty days told me there were three British Frigates cruising in the Mouth of Cheasapeak Bay. As We have had no Arrival from Philadelphia so long there is great Reason to believe that there is more than one Vessell of War of the Line or Frigates cruising in Delaware Bay.— Therefore I think the Chance of getting safe into Port, is ten Times greater at Boston than Philadelphia, and I presume the Chevalier, wishes to avoid a Captivity as well as myself, altho in such an unfortunate Case he would probably be treated with more Politeness than I should.
The Transportation of his Baggage by Land, as well as that of Mr Gerard is a Thing that deserves Attention to be sure—But it had better go by Land, to Boston than by sea to New York. As to Mr Gerards I presume, he will bring nothing to Europe with him but what is absolutely necessary, as every Thing he has will fetch in America twice as much as would replace it in Europe—and in this Way Insurance & Risque will be avoided.
Mr Chaumont gave Us the Pleasure of his Company this Morning at Breakfast. His son made Us a Visit before. Both are very well.
I should be obliged to you, if you would present my Compliments to his Lady and Family, and now I have begun with the Ladies, if you think it worthwhile you will oblige me much by making my Compliments acceptable to Madame Bertin, Madame Brillon and Madame Helvetius, Ladies for whose Characters I have a very great Respect. I have the Honour to be with great Respect sir your humble servant
John Adams
His Excellency B. Franklin Esqr
 
Notation: Jonh Adams L’Orient may 14 1779.
